DETAILED ACTION

Claims 1 – 25, which are currently pending, are fully considered below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are transmission media. Instant specification paragraph [0035] discloses that the computer readable media may be various types of media, and is not limited to non – transitory media.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Appropriate correction is required.

Allowable Subject Matter
Claims 3, 4, 5, 15, 16, 21, and 22 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 6 – 14, 17 – 20, 23 - 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang-Chih Hsieh et al. (U.S. Patent Publication 20090190592).

a packet classifier to determine a packet type of a network packet (see paragraph [0034], and Fig. 4, where a classification system determines classification for a packet);
an extractor to extract a plurality of fields from the network packet to generate a field vector in response to determining the packet type, wherein the field vector includes a plurality of words, wherein each word of the field vector comprises a field of the plurality of fields, and wherein the plurality of fields are selected based on the packet type (see paragraphs [0042] and [0045], where a field vector is generated, see paragraph [0004], based on the type of packet);
a tree builder to construct a tree representation of the field vector, wherein the tree representation includes a plurality of nodes, wherein the nodes include a plurality of leaf nodes and one or more root nodes, and wherein each leaf node corresponds to a word of the field vector (see paragraph [0037], where a tree is constructed);
a tree searcher to execute an iterative lookup over the tree representation of the field vector in response to construction of the tree representation (see paragraph [0034], and Fig. 4, where an iterative lookup table is used); and
an action manager to (i) determine whether the iterative lookup is a match in response to execution of the iterative lookup (see paragraphs [0034] and [0042], and Fig. 4, where an iterative lookup table is used to determine if there is a match) and (ii) perform an action associated with the iterative lookup in response to a determination that the iterative lookup is a match (see paragraphs [0034] and [0042], and Fig. 4, 

    PNG
    media_image1.png
    462
    836
    media_image1.png
    Greyscale


With respect to claims 2, 14, and 20, Hsieh teaches:
construct a leaf node for each word of the field vector (see paragraph [0036], for a leaf node); and
construct one or more parent nodes, wherein the one or more parent nodes include the one or more root nodes and zero or more branch nodes, wherein each of the parent nodes associated with one or more child nodes, wherein the one or more child nodes include leaf nodes or branch nodes (see paragraph [0040], for a root node).

With respect to claims 6, 17, and 23, Hsieh teaches:
wherein to determine the packet type comprises to determine the packet type as a function of a network protocol of the network packet or a header field of the network packet (see paragraph [0032], where the header is used to determine type).

With respect to claims 7, Hsieh teaches:
an ingress manager to receive the network packet (see paragraph [0034], and Fig. 4, where a classification system determines classification for a received packet);


With respect to claims 8, Hsieh teaches:
an egress manager to transmit the network packet in response to performance of the action associated with the iterative lookup (see paragraphs [0034] and [0042], and Fig. 4, where an iterative lookup table is used to determine if there is a match, and if so, the classification result is issued).

With respect to claims 9, Hsieh teaches:
wherein the action comprises a forwarding rule (see paragraph [0047], where the data is forwarded).

With respect to claims 10, Hsieh teaches:
wherein the action comprises a counter increment action or a pruning action (see paragraph [0043], for a counting action).

With respect to claims 11, Hsieh teaches:
wherein the action manager is further to perform a default action in response to a determination that the iterative lookup is not a match (see paragraph [0063], if no match is found).

With respect to claims 12, Hsieh teaches:


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        June 3, 2021